department of the treasury internal_revenue_service washington d c date smoack uil contact person 1d number telephone number dollar_figure employer_identification_number p n i n u n m i this letter is in response to x's letter dated date requesting a ruling under sec_4941 of the internal_revenue_code the decedent a was survived by his wife and descendants he left a will as modified by various codicils in which in essence the residue of his estate was left to x a private_foundation x has received from the internal_revenue_service a determination_letter ruling that x is exempt from federal_income_tax as an organization described in sec_501 c of the code and is a private_foundation described in sec_509 a created various trusts for friends and family members under his will each trust provides an income_interest to a named beneficiary for the life of the beneficiary or beneficiaries with the remainder_interest passing to x which is also residuary beneficiary under a's will trusts created for some of a’s grandchildren and for some of his other beneficiaries will be subject_to generation skipping tax gst because such trusts are for the benefit of skip persons within the meaning of sec_2613 of the code because the transfers are direct skips under sec_2612 of the code the tax is due as of the due_date of the estate_tax_return for a's estate z the reading of a's will and the codicils thereto have raised a question of will interpretation as to whether the gst tax is payable from the residuary of the estate thus having a direct bearing on the amount received by x or whether the tax is apportioned against each of the direct_skip trusts so that the gst tax is attributable to such trusts a's original will contains a general tax apportionment clause directing the executors to pay estate and inheritance taxes related to the estate however the gefieral direction contains an exception directing the executors not to pay any gst taxes thus under such exception each of the individual trusts would bear its respective share of such taxes however a later executed codicil prepared by the decedent himself established five trusts subject_to the gst tax the language of such codicil is interpreted by some as not requiring such trusts to pay its respective share of the gst tax some of the beneficiaries of the five trusts are disqualified persons within the meaning of sec_4946 of the code counsel to z believed that the decedent intended to override the prohibition on z paying the gst taxes accordingly counsel initiated a suit for advice and guidance before the county court where the will is being probated to obtain an order that z is required to pay any gst tax with respect to the trusts at issue the attorney_general of the state was a party to the suit on a the court entered its final decree following a trial on the merits ordering that the residue of the estate the residue of ’z shall pay without apportionment the generation skipping transfer_taxes attributable to the bequests created for the benefit of certain persons since the time for filing appeal has expired the court's decree is now final x has requested the following ruling based on the stated facts z’s payment of the generation-skipping_transfer taxes on the five trusts described above will not constitute an act of self-dealing law and analysis sec_4941 of the code imposes on each act of self-dealing by a disqualified_person an initial tax equal to percent of the amount_involved with respect to the act of self-dealing for each year in the taxable_period sec_4941 of the code defines an act of self-dealing as any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation under the rationale of the decisions in 572_fsupp_9 e d ark aff'd 718_f2d_290 cir cert den 466_us_962 and reis 87_tc_1016 self-dealing under sec_4941 may occur by virtue of the transfer of property held in an estate to which a private_foundation has an interest or expectancy under the terms of the will or revocable_trust interest or expectancy with respect to any specific property there is then no context in which a self-dealing transaction might arise with respect to such specific property if a court were to determine that a private_foundation in fact has no the latter is the case with the tax apportionment issue raised in this ruling_request since the county court determined that the residuary interest x’s interest was liable as a matter of law for the payment of the gst tax then it cannot be said that payment of the tax raises any kind of self-dealing issue since the residuary is viewed as holding assets subject_to such obligation as of the date of a’s death when the terms of his will became final parties are viewed as merely carrying out their legal obligations under the law all interested it cannot be said 02d that x has by payment of the tax pursuant to court order given up any property to which it had an interest or expectancy since from day one its interest has been subject_to the gst tax obligation accordingly we rule as follow sec_1 based on the stated facts z’s payment of the generation skipping tax transfer_taxes on the five trusts described above will not constitute an act of self-dealing under sec_4941 of the code we are sending a copy of this ruling letter to x’s authorized representative listed on the power_of_attorney on file with this office this ruling is directed only to x and applies only to the facts represented herein sec_6110 provides that it may not be used or cited as precedent sincerely robert c harper jr manager exempt_organizations technical group
